Opinion by
Dallinger, J.
It appeared in this case that prior to making entry the petitioner had a conference with the customs officials and furnished them all information he had relative to a discount from the wholesale list price of the Mexican manufacturer. On appeal to reappraisement a question of discount was decided adversely to the petitioner in the case of United States v. Mexican Products Co. (28 C. C. P. A. 80, C. A. D. 129). The United States examiner testified that in 35 years he had never had any. question in his mind about the good faith of the petitioner in his dealings with the customs officials. On the record the court was satisfied as to the good faith of the petitioner. The petition was therefore granted.